Citation Nr: 1607087	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Still's disease, also claimed as arthritis.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to January 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims file rests with the RO in St. Louis, Missouri.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Still's Disease

After reviewing the record, the Board concludes that the Veteran should be provided with a VA examination to determine the etiology of her Still's disease.  

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Under the circumstances of this case, the Veteran should be afforded a VA examination to determine whether there is a relationship between her Still's disease and active duty service.  Review of the service treatment records reflects complaints of and treatment for joint pain of the shoulders and elbows, headache, and nausea.  The Veteran was discharged from service in 2000, and a diagnosis of Still's disease was made in 2005.  During her October 2015 hearing before the Board, the Veteran reported that she experienced a flare of symptoms during service which were similar to the symptoms experienced at the time of her diagnosis of Still's disease, and that she believes that her Still's disease first manifested during service.  The Board believes that the Veteran's testimony regarding the similar symptoms that she experienced during service and shortly after service when the diagnosis of Still's disease was made is sufficient to satisfy the "low" threshold, and trigger VA's duty to obtain a VA medical opinion.  Accordingly, the Veteran should be provided with the appropriate VA examination to determine the etiology of her Still's disease.

II.  Psychiatric Disability

The Veteran contends that she has an acquired psychiatric disorder, to include PTSD and depression, as a result of a personal assault during active duty service.  Specifically, she reported that she was sexually assaulted by a fellow service member during military service.  She denied treatment for the assault during service, and also denied reporting the assault during service.  The medical evidence of record reflects a diagnosis of PTSD based upon the reported in-service personal assault, but the evidence does not address the likelihood that the stressor actually occurred.

The Veteran's uncorroborated testimony with respect to her personal assault is not sufficient to verify the stressor set forth in this case.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  Additionally, the relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate an account of the stressor incident.  38 C.F.R. § 3.304(f)(5).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  

Based on the foregoing, the Veteran should be provided with a VA examination to determine the etiology of her PTSD.  The examiner should determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder, to include PTSD or depression, is related to a personal assault incurred in service.  The examiner should also provide an opinion as to whether any of the Veteran's other diagnosed psychiatric disabilities are related to her active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VA examination to determine the etiology of her Still's disease.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and her lay statements of record, the examiner(s) should state:

*Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's Still's disease was incurred in or is otherwise related to her active duty service.  The examiner should specifically opine as to the likelihood that the Veteran's Still's disease first manifested during her active duty service.

A complete rationale must be provided for all opinions proffered.  In rendering the requested opinion and rationale, the examiner must reconcile his/her opinion with the Veteran's testimony and lay statements of record regarding her in-service symptomatology.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements and testimony should be presumed to be credible for the purposes of this examination only.

2.  Provide the Veteran with a VA examination to determine the existence and etiology of all acquired psychiatric disorders, including PTSD and major depressive disorder.  A copy of this Remand and the entire claims file must be made available to and reviewed the VA examiner.  Pertinent documents should be reviewed, including service treatment records, service personnel records, VA and private treatments records, SSA records, and the statements of the Veteran with respect to her claimed stressor.  The examiner should review the historical records, including evidence that might reflect that the claimed personal assault actually occurred during military service.  In performing the review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.  The examiner should conduct a complete history and diagnose any psychiatric disorders.  The examiner should provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder is etiologically related, at least in part, to the in-service stressors claimed by the Veteran or to any other incident during the Veteran's service.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

3.  The RO must notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

4.  After completing all appropriate development, the RO must readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




